06/02/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0057
                       Cause No. DA 22-0057




  THOMAS PENNELL and MINDY
  PENNELL,
                                                   ORDER GRANTING
                   Plaintiffs and Appellants,     EXTENSION TO FILE
                                                    AMICUS BRIEF
        -vs-

  NATIONSTAR MORTGAGE, LLC d/b/a
  MR. COOPER; FIRST AMERICAN
  TITLE COMPANY OF MONTANA,
  INC.; DANIEL INMAN; and JOHN
  DOES 1-10,

                 Defendants and Appellees.


      Upon Amicus Curiae Montana Land Title Association’s (“MLTA”)

Unopposed Motion for Extension of Time to File Amicus Brief, and with good cause

appearing,

      IT IS HEREBY ORDERED that MLTA shall have up to and including

Friday, July 8, 2022, to file its Amicus Brief.

      ELECTRONICALLY SIGNED AND DATED AS INDICATED BELOW




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 2 2022